 

Exhibit 10.5

 

MUDRICK CAPITAL ACQUISITION CORPORATION

527 Madison Avenue, 6th Floor

New York, NY 10022

 

February 7, 2018

 

Mudrick Capital Acquisition Holdings LLC

527 Madison Avenue, 6th Floor

New York, NY 10022

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Mudrick Capital Acquisition Corporation
(the “Company”) and Mudrick Capital Acquisition Holdings LLC (“Sponsor”), dated
as of the date hereof, will confirm our agreement that, commencing on the date
the securities of the Company are first listed on the NASDAQ Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) Sponsor shall make available, or cause to be made available, to the Company,
at 527 Madison Avenue, 6th Floor, New York, NY 10022 (or any successor location
of Sponsor), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay Sponsor the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

(ii) Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       MUDRICK CAPITAL ACQUISITION CORPORATION         By:
/s/ Glenn Springer     Name: Glenn Springer     Title: Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:       Mudrick Capital Acquisition Holdings LLC      
By: MUDRICK CAPITAL MANAGEMENT, L.P.,   its managing member       By: MUDRICK
CAPITAL MANAGEMENT, LLC,   its general partner  

 

By: /s/ Jason Mudrick         Name: Jason Mudrick         Title: Sole Member  

 

[Signature Page to Administrative Support Agreement]

 

 

